1

2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10                                               )
     PATRICE MARIE DANIELS,                      )    Case No. CV 18-09860-JVS (JEM)
11                                               )
                                Plaintiff,       )
12                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
13                                               )    STATES MAGISTRATE JUDGE
     ANDREW M. SAUL, Commissioner of             )
14   Social Security Administration,             )
                                                 )
15                              Defendant.       )
                                                 )
16
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
17
     and the Report and Recommendation of the United States Magistrate Judge. Plaintiff has
18
     filed Objections, and the Court has engaged in a de novo review of those portions of the
19
     Report and Recommendation to which Plaintiff has objected. The Court accepts the findings
20
     and recommendations of the Magistrate Judge.
21
            IT IS HEREBY ORDERED that Judgment be entered AFFIRMING the Commissioner’s
22
     decision to deny Social Security Disability Insurance benefits to Plaintiff and DISMISSING this
23
     action with prejudice.
24

25
     DATED: January 7, 2020
26                                                          JAMES V. SELNA
                                                     UNITED STATES DISTRICT JUDGE
27

28
